Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4, 20-25 are allowed because the prior art fail to teach the moving gear moving to the first position when the coupling gear rotates in the first direction and to the second position when the coupling gear rotates in the second direction, wherein when the coupling gear rotates in the first direction, the moving gear moves to the first position and goes out of mesh with the first gear, and the first direction rotation of the coupling gear causes the second gear to rotate in the first direction together with the coupling gear and causes the first gear being in mesh with the second gear to rotate in the second direction; and wherein when the coupling gear rotates in the second direction, the moving gear moves to the second position and comes into mesh with the first gear, and the second direction rotation of the coupling gear causes the moving gear, being in mesh with the coupling gear, to rotate in the first direction and to cause the first gear, being in mesh with the moving gear, to rotate in the second direction in combination with remaining limitations of claims 1-4, 20-25.
Claims 5-19 are allowed because the prior art fail to teach a transporting gear that is rotatable together with the auger or the agitator; and a moving gear that is in mesh with the coupling gear and is rotatable both in the first direction and the second direction about a third axis extending in the axial direction, the moving gear being movable while being in mesh with the coupling gear between a first position where the moving gear is in mesh with the transporting gear and a second position where the moving gear is out of mesh with the transporting gear, the moving gear moving to the first position when the coupling gear rotates in the first direction and to the second position when the coupling gear rotates in the second direction, wherein the first gear rotates the developing roller in the second direction based on rotation of the coupling gear in either the first or the second direction in combination with remaining limitations of claims 5-19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852